Citation Nr: 0720259	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-06 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for Crohn's disease, 
claimed as a gastrointestinal disorder, due to an undiagnosed 
illness as a result of the veteran's service in the Persian 
Gulf War theatre-of-operations.

2.  Entitlement to service connection for recurrent deep vein 
thrombosis, claimed as a blood disorder, due to an 
undiagnosed illness as a result of the veteran's service in 
the Persian Gulf War theatre-of-operations.

3. Entitlement to service connection for a bipolar disorder, 
due to an undiagnosed illness as a result of the veteran's 
service in the Persian Gulf War theatre-of-operations.

4.  Entitlement to service connection for general maladies, 
claimed as joint pains, dizziness, diarrhea, "passing out", 
and a lack of energy, due to an undiagnosed illness as a 
result of the veteran's service in the Persian Gulf War 
theatre-of-operations.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from March 1990 to March 1994.  
This included time in the Southwest Asia theatre of 
operations during Operation Desert Shield/Storm, while 
onboard the USS Vandegrift (FFG-48).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, Montgomery.

The issue involving recurrent deep vein thrombosis is 
addressed in the REMAND portion of the decision below and 
that issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran did serve in the Persian Gulf War theatre-of-
operations.

3.  The veteran has been diagnoses as suffering from Crohn's 
disease and a bipolar disorder.  Moreover, a doctor has 
concluded that the veteran's joint pains, dizziness, 
diarrhea, "passing out" and a lack of energy are symptoms 
and manifestations of his Crohn's disease and bipolar 
disorder, and the medications he takes for those 
disabilities.  

4.  The veteran's maladies have not been classified as due to 
an undiagnosed illness.  

5.  Medical evidence etiologically linking the veteran's 
disabilities with his military service or any incident 
therein has not been presented.


CONCLUSIONS OF LAW

1.  Crohn's disease, claimed as a gastrointestinal disorder, 
on a direct basis, and the result of an undiagnosed illness, 
was not incurred or aggravated during the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103 and 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  A bipolar disorder, on a direct basis, and the result of 
an undiagnosed illness, was not incurred or aggravated during 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5103 and 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

3.  General maladies, claimed as joint pains, dizziness, 
diarrhea, "passing out", and a lack of energy, on a direct 
basis, and the result of an undiagnosed illness, was not 
incurred or aggravated during the veteran's active service.  
38 U.S.C.A. §§ 1110, 1131, 5103 and 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a VCAA 
notification letter sent to him by the agency of original 
jurisdiction (AOJ).  This letter was sent to the veteran 
prior to the initial AOJ decision.  This letter informed the 
appellant of what evidence was required to substantiate the 
claim, and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for 
service connection and for an increased evaluation.  

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure the necessary medical and other records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record reflects that as a result of 
the veteran's claim, the veteran underwent detailed medical 
examinations in March 2003.  Those reports have been included 
in the claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his various representatives have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  To explain it a different way, 
notice as to the assignment of an effective date is not 
required because the claim for service connection is being 
denied at this time and no effective date is being set.  
Hence, the veteran is not prejudiced by the lack of this 
element of notice. 

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The veteran has asserted that he now suffers from various 
maladies and that they should be classified as undiagnosed 
illnesses.  He contends that he developed symptoms and 
manifestations of the claimed conditions after his service in 
the Persian Gulf War theatre-of-operations while serving 
aboard a US Navy ship.  He has thus asked that VA 
compensation benefits be awarded, and because the RO has 
denied his request, he has appealed to the Board for review.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2006), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2006).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service- 
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

For VA purposes, the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, or air service 
in the Southwest Asia theatre-of-operations during Operation 
Desert Shield/Storm.  The theatre of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 U.S.C.A. § 1117(d), (f) (West 2002); 38 C.F.R. 
§ 3.317(d) (2006).

For veterans who served in the Southwest Asia theatre of 
operations during the Persian Gulf War, service connection 
may also be established for chronic disability that cannot be 
attributed to a known clinical diagnosis (undiagnosed 
illness) or for a medically unexplained multisymptom illness 
(e.g., chronic fatigue syndrome, fibromyalgia, or irritable 
bowel syndrome).  See 38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317 (2006).  Objective indications of chronic 
disability resulting from undiagnosed illness must be 
manifest to a degree of 10 percent either during active 
military service in Southwest Asia or no later than December 
31, 2006.  38 C.F.R. § 3.317(a) (2006).

For the purposes of § 3.317(a)(1) (2006), "signs" or 
"symptoms" which may be manifestations of an undiagnosed 
illness include, but are not limited to:

(1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological 
signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual 
disorders.

38 U.S.C.A. § 1117(g) (West 2002); 38 C.F.R. § 3.317(b) 
(2006).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2006).

To summarize, then, there are alternative means by which 
service connection might be established:

(1) objective indications of chronic 
disability resulting from illness that 
cannot be attributed to a known diagnosis 
or that is attributable to a chronic 
multi-symptom illness;

(2) competent evidence of direct 
incurrence or aggravation of a diagnosed 
illness or injury in service, with 
chronic residuals; or

(3) competent medical evidence linking a 
current diagnosed disability with disease 
or injury shown in service.

In the present case, the veteran served onboard the USS 
Vandegrift during Operation Desert Shield/Desert Storm.  
During this time, the USS Vandegrift patrolled the Northern 
Persian Gulf and conducted "Earnest Will" escort missions.  
As the senior ship on station in the Persian Gulf during the 
invasion of Kuwait, the USS Vandegrift served as the 
electronic warfare coordinator and with other countries in 
maritime interception operations.  Thus, as the veteran 
served in the Southwest Asia theatre-of-operations during the 
Persian Gulf War, the veteran is considered to be a Persian 
Gulf War veteran.

A.  Crohn's Disease

The veteran has been diagnosed as suffering from Crohn's 
disease.  Crohn's disease is "a chronic granulomatous 
inflammatory disease of unknown etiology, involving any part 
of the gastrointestinal tract", Dorland's Illustrated 
Medical Dictionary 480 (28th ed. 1994).  In accordance with 
38 C.F.R. § 3.309 (2006), Crohn's disease is not a disability 
or disorder that has been classified as a presumptive 
condition.

A review of the medical evidence indicates that the veteran 
was given a definitive diagnosis of Crohn's disease in June 
1997.  Prior to this diagnosis, although the veteran had 
experienced acute episodes of gastroenteritis, Crohn's 
disease was not diagnosed.  In other words, while the veteran 
did in fact experience gastrointestinal problems while in 
service, Crohn's disease was not suspected nor was it 
diagnosed.  This disability was not diagnosed until three 
years after the veteran was released from active duty.  

The post-service medical records also indicate that none of 
the veteran's treating physicians have ever suggested or 
insinuated that the veteran's Crohn's disease was the result 
of or due to the veteran's service aboard the USS Vandegrift.  
The record is negative for any implications made by a medical 
professional that the Crohn's disease was caused by the 
veteran's presence in the Persian Gulf War theatre-of-
operations.  When the veteran was examined in March 2003, the 
medical examiner specifically wrote that he could not 
diagnose an undiagnosed illness with respect to the veteran's 
Crohn's disease.  

The Board is left with the contentions made by the veteran 
and his accredited representative.  These statements were 
undoubtedly made in good faith; however, the veteran and his 
accredited representative are not medical professionals nor 
have they undergone medical training.  The Board notes that 
the veteran is competent to report that on which he has 
personal knowledge, i.e., what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He can 
say he experiences gastric distress, weight loss, and pain.  
His representative can reiterate the veteran's claimed 
experiences.  However, the veteran and his representative are 
lay people, and as laypeople, they do not have the expertise 
to opine regarding medical diagnosis or etiology.  They 
cannot state, with medical certainty, that the veteran now 
suffers from a particular disability and that said disability 
is related to his military service or to some incident he 
experienced while he was in the service or related to his 
service aboard the USS Vandegrift in the Persian Gulf.  In 
the absence of evidence demonstrating that the veteran and 
his representative have the requisite training to proffer 
medical opinions, the contentions made by either one of them 
are no more than unsubstantiated conjecture and are of no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  In 
other words, the veteran may not self-diagnose a disease or 
disability, and neither he nor his representative may link 
disabilities or diagnoses.

Although a specific diagnosis of a known clinical entity is 
not required to establish benefits under the specific law and 
regulations regarding those who served in Southwest Asia 
during the Gulf War, the evidence must nevertheless reflect 
the current presence of some impairment or chronic 
disability.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability or some impairment.  
See 38 U.S.C.A. § 1110 (West 2002).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2006); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  While it is true that 
the veteran now suffers from Crohn's disease, medical 
evidence showing a causal link between this disability and 
the veteran's military service has not been presented.  The 
veteran's service medical records are silent for complaints 
of or treatment for Crohn's disease.  Despite the veteran's 
assertions, he does not suffer from an undiagnosed condition 
that produces the symptoms and manifestations associated with 
Crohn's disease.  His disability has been given a definitive 
diagnosis.  Moreover, the medical evidence does not show that 
this disability began while the veteran was in service or 
that the veteran's Crohn's disease is related to his military 
duties.

None of the doctors who have examined the veteran have 
indicated that the veteran's current Crohn's disease is due 
an unknown cause or agent that the veteran may have been 
exposed to while serving in the Persian Gulf theatre-of-
operations.  Instead, the evidence indicates that the 
veteran's Crohn's disease did not manifest itself until well 
after the veteran was released from active duty.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.102 
(2006).  Thus, the veteran's claim is thus denied.

B.  Bipolar Disorder

The veteran has further asserted that he now suffers from a 
psychiatric disorder and that it too is due to an undiagnosed 
illness.  In conjunction with his claim for benefits, the 
veteran underwent a VA Psychiatric Examination in March 2003.  
During that examination it was noted that the veteran did not 
have any type of psychiatric treatment/contact until 1996 - 
two years after the veteran was discharged from the US Navy.  
The veteran further admitted to the examiner that during his 
military time he did not suffer from any symptoms and 
manifestations of a psychiatric disorder or disability.  Upon 
completing the examination, the examiner diagnosed the 
veteran as suffering from a bipolar disorder, an obsessive-
compulsive disorder, and a panic disorder with agoraphobia.  
His psychological symptoms and manifestations were not 
classified as an undiagnosed condition related to service in 
the Persian Gulf War theatre-of-operations.  

The veteran's service and post-service treatment records have 
been obtained and included in the claims folder for review.  
These records confirm the statements by the veteran in that 
the service medical records do not show complaints of or 
findings indicative of an undiagnosed psychiatric disorder or 
a bipolar disorder.  The post-service medical records do not 
show treatment for psychiatric manifestations and symptoms 
until 1996 and 1997.  

The post-service medical records also indicate that none of 
the veteran's treating physicians have ever suggested or 
insinuated that the veteran's psychiatric disorder was 
nondiagnosable or that it was the result of or due to the 
veteran's service aboard the USS Vandegrift or any other 
military service.  The record is negative for any 
implications, insinuations, or hypotheses made by a medical 
professional that the mental disorder disease was caused by 
the veteran's presence in the Persian Gulf War theatre-of-
operations.  

The Board is left with the contentions made by the veteran 
and his accredited representative.  These statements were 
undoubtedly made in good faith; however, the veteran and his 
accredited representative are not medical professionals nor 
have they undergone medical training.  The Board notes that 
the veteran is competent to report that on which he has 
personal knowledge, i.e., what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He can 
say he experiences depression or anxiety or mood swings.  His 
representative can reiterate the veteran's claimed 
experiences.  However, the veteran and his representative are 
lay people, and as laypeople, they do not have the expertise 
to opine regarding medical diagnosis or etiology.  They 
cannot state, with medical certainty, that the veteran now 
suffers from a particular disability and that said disability 
is related to his military service or to some incident he 
experienced while he was in the service or related to his 
service aboard the USS Vandegrift in the Persian Gulf.  
Moreover, they may not say that the psychiatric disorder is 
an undiagnosed illness.  In the absence of evidence 
demonstrating that the veteran and his representative have 
the requisite training to proffer medical opinions, the 
contentions made by either one of them are no more than 
unsubstantiated conjecture and are of no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  In other words, the 
veteran may not self-diagnose a disease or disability, and 
neither he nor his representative may link disabilities or 
diagnoses.

Although a specific diagnosis of a known clinical entity is 
not required to establish benefits under the specific law and 
regulations regarding those who served in Southwest Asia 
during the Gulf War, the evidence must nevertheless reflect 
the current presence of some impairment or chronic 
disability.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability or some impairment.  
See 38 U.S.C.A. § 1110 (West 2002).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2006); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  While it is true that 
the veteran now suffers from a psychiatric disability, to 
include a bipolar disorder, medical evidence showing a causal 
link between this disability and the veteran's military 
service has not been presented.  The veteran's service 
medical records are silent for complaints of or treatment for 
a psychiatric disorder or for symptoms and manifestations 
associated with such a condition.  Despite the veteran's 
assertions, he does not suffer from an undiagnosed condition 
that produces the symptoms and manifestations associated with 
a bipolar disorder or any other psychiatric disability.  His 
disability has been given a definitive diagnosis.  Moreover, 
the medical evidence does not show that this disability began 
while the veteran was in service or that the veteran's 
bipolar disorder is related to his military duties.

Notwithstanding the above, none of the doctors who have 
examined the veteran have indicated that the veteran's 
current bipolar disorder is due an unknown cause or agent 
that the veteran may have been exposed to while serving in 
the Persian Gulf theatre-of-operations.  Instead, the 
evidence indicates that the veteran's bipolar disorder did 
not manifest itself until two to three years after the 
veteran was discharged from active duty.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule.  38 U.S.C.A. § 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.102 (2006).  
Thus, the veteran's claim is thus denied.

C.  General Maladies

The veteran has also averred that he suffers from joints 
pains, dizziness, diarrhea, "passing out", and a lack of 
energy, classified together as general maladies, due to an 
undiagnosed illness.  The veteran has not been specific as 
far as this claim; he merely contends that he experiences 
these various symptoms and manifestations, and that he did 
not experience them prior to his service in the US Navy.  He 
has asserted that these various maladies are due to an 
undiagnosed illness.  

The veteran sat for a Gulf War Medical Examination at his 
local VA medical center in March 2003.  Upon completion of 
the examination, the medical provider opined that the 
conditions that the veteran complained about - joint pains, 
dizziness, diarrhea, "passing out", and a lack of energy - 
were actually symptoms and manifestations related to the 
veteran's various medications, his Crohn's disease, and his 
psychiatric disorder, all of which are not service-connected.  
Of note, none of the items above were classified as an 
undiagnosed condition related to service in the Persian Gulf 
War theatre-of-operations.  

The veteran's service and post-service treatment records have 
been obtained and included in the claims folder for review.  
The service medical records do not show complaints involving 
a lack of energy, "passing out", diarrhea, dizziness, or 
joint pains, and they do not show findings of an undiagnosed 
disorder that produces those symptoms or manifestations.  
Although the post-service medical records do show treatment 
or complaints about these conditions, those same records do 
not attribute any of these maladies to an undiagnosed illness 
or to the veteran's military service.  

The post-service medical records also indicate that none of 
the veteran's treating physicians have ever suggested or 
insinuated that the veteran's lack of energy, "passing 
out", diarrhea, dizziness, and joint pains were 
nondiagnosable or that they were the result of or due to the 
veteran's service aboard the USS Vandegrift or any other 
military service.  The record is negative for any 
implications, insinuations, or hypotheses made by a medical 
professional that these maladies were caused by the veteran's 
presence in the Persian Gulf War theatre-of-operations.  

The Board is left with the contentions made by the veteran 
and his accredited representative.  These statements were 
undoubtedly made in good faith; however, the veteran and his 
accredited representative are not medical professionals nor 
have they undergone medical training.  The Board notes that 
the veteran is competent to report that on which he has 
personal knowledge, i.e., what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He can 
say he experiences diarrhea or dizziness or has a lack of 
energy.  His representative can reiterate the veteran's 
claimed experiences.  However, the veteran and his 
representative are lay people, and as laypeople, they do not 
have the expertise to opine regarding medical diagnosis or 
etiology.  They cannot state, with medical certainty, that 
the veteran now suffers from a particular disability and that 
said disability is related to his military service or to some 
incident he experienced while he was in the service or 
related to his service aboard the USS Vandegrift in the 
Persian Gulf.  Moreover, they may not say that the claimed 
maladies are an undiagnosed illness.  In the absence of 
evidence demonstrating that the veteran and his 
representative have the requisite training to proffer medical 
opinions, the contentions made by either one of them are no 
more than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  In other 
words, the veteran may not self-diagnose a disease or 
disability, and neither he nor his representative may link 
disabilities or diagnoses.

Although a specific diagnosis of a known clinical entity is 
not required to establish benefits under the specific law and 
regulations regarding those who served in Southwest Asia 
during the Gulf War, the evidence must nevertheless reflect 
the current presence of some impairment or chronic 
disability.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability or some impairment.  
See 38 U.S.C.A. § 1110 (West 2002).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2006); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  While it is true that 
the veteran now suffers from general maladies such as joint 
pains, dizziness, diarrhea, "passing out" and a lack of 
energy, medical evidence showing a causal link between these 
conditions/symptoms/manifestations and the veteran's military 
service has not been presented.  The veteran's service 
medical records are silent for complaints of or treatment for 
these maladies or for symptoms and manifestations associated 
therewith.  Despite the veteran's assertions, he does not 
suffer from an undiagnosed condition that produces these 
symptoms and manifestations.  Instead, these symptoms and 
manifestations are related to the veteran's diagnosed Crohn's 
disease and bipolar disorder, and the medications he takes 
for these debilitating disorders.  

Moreover, none of the doctors who have examined the veteran 
have indicated that the veteran's complained of conditions 
are due an unknown cause or agent that the veteran may have 
been exposed to while serving in the Persian Gulf theatre-of-
operations.  Instead, the evidence indicates that the 
veteran's lack of energy, "passing out", dizziness, 
diarrhea, and joints pains are related to the medications he 
takes for a bipolar disorder and Crohn's disease, and they 
did not manifest themselves until well after the veteran was 
discharged from the US Navy.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.102 (2006).  Thus, the veteran's 
claim is thus denied.


ORDER

1.  Entitlement to service connection for Crohn's disease, 
claimed as a gastrointestinal disorder, due to an undiagnosed 
illness as a result of the veteran's service in the Persian 
Gulf War theatre-of-operations, is denied.

2. Entitlement to service connection for a bipolar disorder, 
due to an undiagnosed illness as a result of the veteran's 
service in the Persian Gulf War theatre-of-operations, is 
denied.

3.  Entitlement to service connection for general maladies, 
claimed as joint pains, dizziness, diarrhea, "passing out", 
and a lack of energy, due to an undiagnosed illness as a 
result of the veteran's service in the Persian Gulf War 
theatre-of-operations, is denied.   


REMAND

The fourth issue on appeal involves recurrent deep vein 
thrombosis, claimed as a blood disorder.  As reported above, 
the veteran underwent a VA medical examination in March 2003 
in order to determine whether the veteran was suffering from 
deep vein thrombosis and the cause or etiology of such a 
condition.  The doctor did indeed diagnose the veteran as 
suffering from such a disability and noted that he was taking 
anticoagulation medications for the treatment thereof.  
However, the examiner also stated that "the etiology of this 
is not known".  The examiner did not provide an opinion as 
to whether the condition began while the veteran was in 
service or was an undiagnosed illness or due to the veteran's 
other disorders or caused by the veteran's presence in the 
Persian Gulf theatre-of-operations.  

It is therefore the opinion of the Board that this medical 
examination is incomplete and inconclusive.  Without complete 
examination results that provide an opinion on the issue in 
question, the Board is unable to adequately and fairly 
evaluate the veteran's claim, and as such, the claim must be 
returned for additional medical testing.  Hence, the claim 
must be remanded so that another, more complete opinion may 
be obtained.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
actions:

1.  The RO/AMC should schedule the 
veteran for a VA examination, by an 
appropriate specialist, to evaluate his 
claimed recurrent deep venous thromboses 
possibly due to an undiagnosed 
disability.  The claims folder and this 
remand are to be made available to the 
examiner before the examination, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.

The examiner is asked to express an 
opinion concerning whether the veteran 
suffers from recurrent deep venous 
thromboses, and, if so, the etiology of 
the claimed condition.  The examiner 
should provide an opinion as to whether 
the veteran now suffers from a specific 
condition of an undiagnosed illness.  The 
examiner is asked to state whether it is 
at least as likely as not that any such 
disorder is related to any in-service 
disease or injury or due to his service 
during the Persian Gulf War.  Moreover, 
if the examiner determines that the 
veteran is now suffering from deep venous 
a thrombosis that is not an undiagnosed 
illness, the examiner must express an 
opinion as to whether it is at least as 
likely as not that any disorder is due to 
or began in or was caused by his active 
duty military service.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the disabilities, 
such testing or examination is to be done 
before completion of the examination 
report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

2.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the appellant's representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


